Grant, J.
(after stating the facts). The objection to the validity of the petitions comes too late. The objections now made to the petitions in the probate court were such as could be waived, and were waived by consenting to go to a hearing upon the merits. The statute also requires, when an appeal is taken, that the reasons for such appeal be stated. Parties are not at liberty to raise technical objections on an appeal which were not raised in the probate court or in the petition for appeal. The sole issue in the circuit court under the appeal was the competency of Miss Alexander to manage her own affairs. The evidence was conflicting, and raised an issue of fact, which the jury have passed upon, the evidence was sufficient to justify the verdict, and the instructions of the court were correct.
The judgment is affirmed.
Moore, C. J., Carpenter and Hooker, JJ., concurred. Montgomery, J., took no part in the decision.